NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

STATE OF FLORIDA,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )     Case No. 2D12-2883
                                             )
RONALD YORK,                                 )
                                             )
             Appellee.                       )
                                             )

Opinion filed July 25, 2014.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Dawn A. Tiffin, Assistant
Attorney General, Tampa, for Appellant.

Ronald York, pro se.



PER CURIAM.


      This is a companion case to State v. Crumbley, No. 2D12-2882 (Fla. 2d DCA

July 25, 2014). We reverse and remand for the same reasons expressed in that case.


ALTENBERND, NORTHCUTT, and CASANUEVA, JJ., Concur.